Citation Nr: 0813448	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the reduction from 20 percent to 10 percent for 
service-connected residuals of a right knee injury was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
July 1965.  He had verified periods of inactive duty for 
training with the Army National Guard from April 15 to April 
16, 1972, and from May 4 to May 5, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  By rating action issued on October 28, 2002, the 
disability rating for the veteran's right knee disability was 
reduced to 10 percent effective December 1, 2002.

2.  The RO has not complied with 38 C.F.R. § 3.105 in 
executing the reduction of the disability rating for the 
service-connected right knee disability from 20 percent to 10 
percent as the effective date assigned was not at least 60 
days from the date of notice of the reduction.


CONCLUSION OF LAW

The reduction in the rating of the veteran's right knee 
disability to 10 percent, effective December 1, 2002, was not 
proper.  38 U.S.C.A. § 1155, 5112 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.115a and 4.115b, Diagnostic Code 7528 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  38 C.F.R. § 3.105(e) 
(2007); see also 38 U.S.C.A. § 5112(b)(6) (West 2002). 

In May 2002, the RO notified the veteran that it proposed to 
reduce the 20 percent evaluation assigned for his service-
connected right knee disability to 10 percent, and advised 
the veteran he had 60 days to submit additional evidence or 
to request a hearing.  The veteran submitted additional 
information in addition to requesting a hearing.  The hearing 
was held at the RO in August 2002.  

Where, as here, the veteran submits additional evidence and a 
predetermination hearing is held, a written notice of the 
final action shall be issued to the beneficiary and his or 
her representative, setting forth the reasons therefore and 
the evidence upon which it is based.  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted, the effective date of such 
reduction shall be the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final action expires.  38 C.F.R. § 3.105(i)(2)(i) (2007).  

By letter dated October 28, 2002, the RO notified the veteran 
that it was reducing his disability rating for his service-
connected right knee disability from 20 percent to 10 percent 
based upon the evidence of record.  The effective date of the 
reduction was December 1, 2002.  

The Board finds that the effective date of the notice is 
noncompliant with the requirements in 38 C.F.R. 
§ 3.105(i)(2)(i).  The effective date of the reduction was 
only 33 days after notice was given to the veteran, less than 
the 60 days required by the regulations.  The Board notes 
that the rating decision setting forth the reasons for the 
reduction and establishing the effective date of December 1, 
2002, was actually dated September 27, 2002.  Had notice of 
the rating action been promptly issued, the assigned 
effective date would have complied with the regulatory 
requirements.  However, because notice of the reduction was 
not sent until a month later, the effective date assigned in 
the rating decision did not afford the appropriate time 
period before the reduction took effect.

Because the RO failed to comply with the notice provisions of 
38 C.F.R. § 3.105, the reduction of the veteran's disability 
rating for his right knee disability is void ab initio.  The 
Court of Appeals for Veterans Claims has consistently held 
that, where a RO reduces a veteran's disability rating 
without following the applicable regulations, the reduction 
is void ab initio.  See Kitchens v. Brown, 7 Vet.App. 320, 
325 (1995); Murincsak v. Derwinski, 2 Vet.App. 363, 369 
(1992); Schafrath, 1 Vet.App. at 596 (1991).

The veteran's appeal is, therefore, granted.


ORDER

The reduction from 20 percent to 10 percent for the veteran's 
service-connected residuals of a right knee injury was not 
proper, and the 20 percent rating is restored.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


